Citation Nr: 0825351	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder to 
include degenerative neuropathies, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that decision the RO 
denied service connection for degenerative neuropathies to 
include a claim for ankylosing spondylosis.  Thereafter the 
veteran perfected an appeal as to that denial.

In January 2007 the Board remanded the case to the RO for 
further development.

As reflected in the issue above, the Board has 
recharacterized the claimed disorder  to reflect a 
determination as to the fundamental claim on appeal.  First, 
although the veteran initially claimed service connection for 
a disability including ankylosing spondylosis, the term 
spondylosis itself is most often defined as ankylosis of a 
vertebral joint, making the term ankylosing spondylosis 
redundant.  See Dorland's Illustrated Medical Dictionary 1743 
(30th ed. 2003).  

As suggested by numerous references in medical findings 
discussed below, the veteran may have intended to refer in 
his claim to ankylosing spondylitis; which is a form of 
degenerative joint disease, which can include various 
potential symptoms including complete rigidity of the spine 
and thorax.  Id at 1742.  Most importantly, as reflected in 
the medical records discussed below, the veteran is 
essentially claiming service connection for back (spine) 
symptomatology involving both orthopedic and neurologic 
symptoms, involving multiple sections of the spinal column.  


FINDING OF FACT

The preponderance of the evidence: is against a finding that 
a back disorder to include degenerative neuropathies was 
present in service; is against a finding that spinal or 
sacroiliac arthritis manifested itself to a compensable 
degree within a year following separation from active duty; 
and does not show that any current back (spine) disability is 
related to service to include as due to exposure to Agent 
Orange.


CONCLUSION OF LAW
 
The criteria for establishing entitlement to service 
connection for a back disorder to include degenerative 
neuropathies, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended.  38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07-
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The initial decision may change 
the nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate the claim as changed by the initial decision.  
The rules for providing the generic notice required prior to 
the initial decision do not apply after the initial decision, 
as other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Id.  

Here, VA notified the veteran of required notice in letters 
in August and November 2001, issued before the initial 
(rating) decision, and in later letters dated between August 
2002 and January 2007.  Prior to the initial rating decision, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

With regard to the claim decided below, VA has fulfilled its 
duty to assist the claimant by obtaining identified and 
available evidence needed to substantiate the claim, and by 
affording a VA examination.  The RO notified the veteran as 
to how disability ratings and effective dates are assigned, 
and of the need to submit all pertinent evidence in his 
possession.  After the RO provided all required notice, the 
RO readjudicated the appealed claim in an April 2008 
supplemental statement of the case.  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  In 
conclusion, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.  The Board finds that the 
matter decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
In statements submitted before the initial rating decision, 
the veteran asserted that he has degenerative neuropathies 
due to multiple exposures to Agent Orange in service; and 
that he has ankylosing spondylosis.  He claims both are 
related to service.

Service medical records contain no indication of any problems 
referable to the claimed degenerative neuropathies or 
ankylosing spondylosis.  Actually, the service medical 
records are limited to the reports of examinations at the 
time of induction and at separation.  Nevertheless, the 
report of the April 1971 separation examination indicates 
that the examiner evaluated as normal the spine and other 
musculoskeletal system, and the neurologic system.  The 
report shows that the veteran reported that his condition was 
good.  Review of other notes and a section titled summary of 
defects and diagnoses contained in the report shows that the 
examiner made no indications of any condition referable to 
the claimed spinal symptomatology.

The first medical evidence of any back problem is shown in 
March 1998.  The report of a March 1998 VA treatment record 
shows that the veteran reported complaints of having severe 
pain of the left lower back for the previous three weeks, 
with other symptoms including loss of bowel control and 
urinary frequency.  After examination the treatment provider 
concluded with diagnostic impressions including that of 
musculoskeletal pain and arthritis.  Subsequent VA treatment 
records in 1998 show complaints of neck pain, and contain 
assessments of arthritis.  

A December 2000 VA treatment record  shows that the veteran 
was seen for a follow-up visit for cervical pain.  At that 
time he also reported complaints of low back pain.  After 
examination the treatment provider concluded with an 
impression of mild to moderate L4-5 space narrowing; mild 
spondylosis was noted throughout the lumbar spine; no 
significant facet arthropathy, malalignment or fracture 
injury; and no spondylolisthesis was seen.

VA radiology diagnostic reports in 2001 contain impressions 
including (1) lumbar spine: mild spondylosis; disc spaces are 
fairly well maintained; no evidence seen of ankylosing 
spondylitis; minimal facet arthropathy; no fracture; (2) 
thoracic spine: mild spondylosis; disc spaces are maintained; 
no evidence of ankylosing spondylitis; no fracture; (3) 
cervical spine: mild spondylosis throughout the cervical 
spine; mild C5-6 disc space narrowing; no facet arthropathy, 
subluxation or fracture; no stigmata of ankylosing 
spondylitis.  A September 2001 VA neurology note contains 
diagnoses of degenerative joint disease of the cervical spine 
and degenerative joint disease of the lumbosacral spine.

Private treatment records in 2001 and 2002 show complaints of 
neck pain.  These records contain assessments/diagnoses 
including cervical spondylosis; and chronic cervical, 
thoracic, and lumbar spine pain, degenerative versus 
ankylosing spondylitis. 

A May 2002 VA neurology note of an April 2002 visit shows 
that the veteran reported complaints that he woke up with his 
whole right side frozen.  He reported that he had been unable 
to use his right side.  The veteran reported a history of 
prolonged heavy exposure to Agent Orange while serving in 
Vietnam.  That note concluded with diagnoses including 
degenerative joint disease of the cervical spine; 
degenerative joint disease of the lumbosacral spine; and 
peripheral neuropathy (Agent Orange exposure).

A February 2003 VA pain management note shows that the 
veteran was seen for a follow-up evaluation after a caudal 
epidural steroid injection in January 2003.  After 
examination the report contains assessments of (1) 
costochondritis (inflammation of one or more costal 
cartilages); (2) lumbar radiculitis with good response to the 
caudal epidural steroid injection; (3) degenerative disk 
disease; and (4) chronic diffuse pain syndrome.

The report of a March 2008 VA examination of the cervical and 
lumbar spine shows that the veteran reported that he first 
began having neck and low back pain in the early 1970s while 
stationed overseas.  He denied having had any specific 
injuries in service.  He reported current complaints of neck 
and low back pain, with an occasional radiation of symptoms 
from the neck down into the hands, bilaterally.  He reported 
that there was no radiation of the pain into the lower 
extremities but his ability to walk was affected.  

X-ray examination revealed moderate diffuse degenerative 
joint disease of the lumbar spine and degenerative joint 
disease of the bilateral sacroiliac joints.  X-ray 
examination did not show typical findings of ankylosing 
spondylitis.  The examiner reported that recent MRI 
examination of the cervical spine showed diffuse degenerative 
joint disease with both neural foraminal stenosis and central 
canal stenosis present at multiple levels.  

After examination, the report contains diagnoses of (1) 
degenerative joint disease of the lumbar spine; (2) 
degenerative joint disease of the bilateral sacroiliac 
joints; and (3) degenerative joint disease of the cervical 
spine.

The examiner commented and opined the following.  First, the 
veteran did not have any evidence of ankylosing spondylitis, 
but rather had degenerative changes, which were seen 
throughout the cervical and lumbar spine.  These degenerative 
changes were due to many years of chronic wear and tear that 
resulted in the degenerative change.  The veteran did have a 
decrease in sensation and some paresthesias of his upper 
extremities, which the examiner believed were related to the 
cervical spine degenerative disk disease.  MRI examination 
clearly showed neural foraminal stenosis in the cervical 
spine, which the examiner believed was most likely 
responsible for the paresthesias and decrease in sensation.  
Otherwise, the veteran did not have any radiculopathy 
symptoms in the lower extremities.  On this basis, the 
examiner opined that the paresthesias symptom in the upper 
extremities was present and related to the spinal condition.   

As basis for his concluding opinion, the examiner noted that 
no injury was shown in service that would have predisposed 
the veteran to this significant degenerative disease;  and 
that the condition was the result of many years of chronic 
wear and tear as opposed to occurring during the two to three 
year period of service.  The examiner opined that the 
majority of the damage was done while the veteran was not in 
service, over many years since discharge.  Based on the 
foregoing, the examiner opined that the current degenerative 
change seen in both cervical and lumbar spine "is less 
likely than not related to the active-duty service," or in 
other words, not likely related.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a back disorder to include 
degenerative neuropathies, to include as due to exposure to 
Agent Orange.  

The veteran asserts in part, that he has degenerative 
neuropathies due to multiple exposures to Agent Orange in 
service.  In this regard, review of service records indicates 
that the veteran served in Vietnam for several months during 
that war.  Therefore, the Board may apply a legal 
presumption, which provides that a veteran who served in the 
Republic of Vietnam during the Vietnam Era be presumed to 
have been exposed during such service to an herbicide agent 
(i.e., Agent Orange). 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

That presumption only applies with respect to certain 
disorders, however, and does not apply to any current 
disorder subject to this appeal.  38 C.F.R. § 3.309(e).  
Nevertheless, the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
Agent Orange exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).

On that basis, in sum, there are no service medical records 
indicating any symptoms in service associated with any 
current back disorder.  Further, there is no evidence that 
any arthritis became manifested to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.307, 3.309 (2007).   

The first medical indication of any orthopedic or 
neurological spine problem was not until in 1998.  At that 
time the veteran reported complaints of severe pain of the 
left lower back, and other potentially related symptoms 
including loss of bowel control and urinary frequency.  
Significantly, the veteran reported at that time that these 
symptoms only began three weeks before.  Subsequently in 1998 
and later the veteran reported complaints of neck pain, which 
was assessed as arthritis; and more significant symptoms as 
discussed above.  

All of this evidence of back complaints and findings come 
many decades after service.  Post-service medical records 
showing no indication until many years after service are 
probative evidence against a nexus with service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

There are no probative opinions that attribute any current 
back (spine) symptomatology to service.  In this regard, a 
May 2002 VA neurology note includes a diagnosis of 
"peripheral neuropathy (Agent Orange exposure)."  This 
appears to be a mere transcription of the history given by 
the veteran, of "a prolonged heavy exposure to Agent 
Orange" while serving in Vietnam.  To the extent that the 
veteran may argue that the diagnosis is an opinion as to 
nexus, it only represents a history supplied by the veteran.  
The Board is not bound to accept medical opinions, which are 
based solely on a history supplied by the veteran, where that 
history is not supported by the record evidence.  See Black 
v. Brown, 5 Vet. App. 117, 182 (1993); see also Lee v. Brown, 
10 Vet. App. 336, 339 (1997).

The remainder of the record evidence, however, does not 
support an etiological relationship between any current 
neurologic symptomatology, to include degenerative 
neuropathy, and incidents of service.  Importantly, the 
veteran underwent VA examination in March 2008 for the 
specific purpose of obtaining an opinion on the general 
question of whether any back disorder was related to service.  
That examiner reported findings and opinions regarding nexus 
that are entirely consistent with the remainder of the 
medical evidence on file, and contrary to a finding that any 
current back symptomatology is due to any incident of service 
to include exposure to Agent Orange.   
 
Based on review of the evidence on file and examination, 
including X-ray examination, the March 2008 VA examination 
report concluded with diagnoses of degenerative joint disease 
of the lumbar spine, bilateral sacroiliac joints, and 
cervical spine.  The examiner attributed the veteran's 
neurological symptomatology to the cervical spine 
degenerative disk disease, including resultant neural 
foraminal stenosis in the cervical spine.  

In short, the examiner opined that the cervical spine 
condition was responsible for the paresthesias in the upper 
extremities.  This is entirely consistent with the majority 
of the medical records on file.  Also consistent with the 
preponderance of the evidence, the examiner opined that the 
veteran's current degenerative spine symptomatology was not 
related to service for the reasons discussed.

The Board finds the opinion contained in the March 2008 VA 
examination report more probative than any evidence to the 
contrary, as that opinion is consistent with the medical 
history of the veteran's back symptomatology as laid out 
above.  There is no indication of any back injury or 
condition in service or of any chronic condition until 
several decades after service.  

While the veteran has attested as to his belief that his 
claimed back disorder to include degenerative neuropathies is 
related to service, to include as due to Agent Orange 
exposure, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for a back disorder to include 
degenerative neuropathies must be denied.  After considering 
all the evidence, the Board finds that the preponderance of 
the evidence is against this claim.  In reaching this 
decision, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder to 
include degenerative neuropathies is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


